OPINION — AG — ** CONSTITUTIONALITY — COUNTY EDUCATION COMMITTEE — REORGANIZATION OF SCHOOL DISTRICTS ** HOUSE BILL NO. EIGHTY TWO, BEING APPLICABLE ONLY TO TULSA COUNTY BY REASON OF THE POPLULATION CLASSIFICATION USED, ARE UNCONSTITUTIONAL AS SPECIAL LEGISLATION (SPECIAL LAW), AND SHOULD 'NOT' BE FOLLOWED OR OBSERVED BY INTERESTED PUBLIC OFFICIALS UNLESS AND UNTIL THEIR CONSTITUTIONALITY IS UPHELD BY THE COURTS. (SCHOOLS, UNIFORM OPERATION) CITE: 70 Ohio St. 7-7 [70-7-7], 70 Ohio St. 7-10 [70-7-10], 70 Ohio St. 7-11 [70-7-11], ARTICLE V, SECTION 46, ARTICLE V, SECTION 59 (JAMES P. GARRETT)